Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 1 of 14 Page ID #:46




James K. Schultz, Esq. (SBN 309945)
Debbie P. Kirkpatrick, Esq. (SBN 207112)
Damian P. Richard, Esq. (SBN 262805)
SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
1545 Hotel Circle South, Suite 150
San Diego, CA 92108-3426
Tel: 619/758-1891
Fax: 619/296-2013
jschultz@sessions.legal
dkirkpatrick@sessions.legal
drichard@sessions.legal

Attorneys for ADF of California, LLC dba Personify Financial


                     UNITED STATES DISTRICT COURT

                   CENTRAL DISTRICT OF CALIFORNIA


JASON ALAN,                             ) Case No.: 2:19-cv-01126 PSG-AS
                                        )
            Plaintiff,                  )
      vs.                               ) ANSWER TO COMPLAINT
                                        )
APPLIED DATA FINANCE OF                 )
CALIFORNIA, LLC DBA                     )
PERSONIFY FINANCIAL; AND                )
DOES 1-10 INCLUSIVE,                    )
                                        )
            Defendant.                  )
                                        )
                                        )
                                        )
                                        )
                                        )
                                        )




                                 Answer to Complaint

                                         1
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 2 of 14 Page ID #:47




      Defendant, ADF of California, LLC dba Personify Financial (hereinafter

“ADF”), named as Applied Data Finance of California, LLC, for itself alone,

responds to the Complaint filed by Plaintiff Jason Alan (“Complaint”), as follows:



                                 I.       INTRODUCTION

      1.     In response to ¶ 1 of the Complaint, ADF admits Plaintiff purports to

bring this action for alleged violations of the Consumer Credit Reporting Agencies

Act (“CCRAA”), Cal. Civ. Code § 1785.25(a), the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681, et seq., and California Civil Code § 1670, et seq., but

ADF denies the allegations contained in ¶ 1.

      2.     In response to ¶ 2 of the Complaint, ADF admits Plaintiff purports to

bring this action for alleged violations of the Unfair Competition Law, Cal. Bus. &

Prof. Code § 17200, et seq., and for constructive fraud, but ADF denies the

allegations contained in ¶ 2.

                                  II.       PARTIES

      3.     ADF lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in ¶ 3, and on that basis denies the same.

      4.     In response to ¶ 4, ADF admits it is a “person” as defined in 15 U.S.C.

§ 1681a(b) and Cal. Civ. Code § 1785.3(j). Except as admitted, the remaining

allegations contained in ¶ 4 are denied.

                                      Answer to Complaint

                                              2
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 3 of 14 Page ID #:48




      5.     ADF lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in ¶ 5, and on that basis denies the same.

      6.     ADF lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in ¶ 6, and on that basis denies the same.

      7.     ADF denies the allegations contained in ¶ 7.

                        III.    FACTUAL ALLEGATIONS

      8.     In response to ¶ 8, ADF admits it performed a soft pull credit inquiry

in connection with Plaintiff seeking prequalification for a consumer loan through

Credit Karma.       Except as admitted, ADF denies the remaining allegations

contained in ¶ 8.

      9.     In response to ¶ 9, ADF admits its consumer loan services              are

promoted through Credit Karma. Except as admitted, ADF denies the remaining

allegations contained in ¶ 9.

      10.    In response to ¶ 10, ADF admits that Plaintiff sought prequalification

for a consumer loan through Credit Karma. Except as admitted, ADF denies the

remaining allegations contained in ¶ 10.

      11.     ADF denies that it offers financial products with “unconscionably

high” interest rates, and therefore denies the allegations contained in ¶ 11.

      12.    ADF denies the allegations contained in ¶ 12.



                                    Answer to Complaint

                                            3
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 4 of 14 Page ID #:49




        13.   ADF denies that it offers financial products with “unconscionable

terms,” denies that it failed to make any required disclosure, and therefore denies

the allegations contained in ¶ 13.

        14.   ADF denies that it offers loans with interest rates “far in excess of

what any reasonable consumer would find acceptable,” denies that it failed to make

any required disclosure, and therefore denies the allegations contained in ¶ 14.

        15.   ADF denies that its loan terms “shock the conscience,” denies that it

failed to make any required disclosure, and therefore denies the allegations

contained in ¶ 15.

        16.   In response to ¶ 16, ADF denies that it ever offered to make a loan to

Plaintiff. ADF lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations contained in ¶ 16, and on that basis denies the

same.

        17.   ADF denies the allegations contained in ¶ 17.

        18.   ADF denies the allegations contained in ¶ 18.

        19.   ADF denies the allegations contained in ¶ 19.

        20.   ADF denies the allegations contained in ¶ 20.

        21.   In response to ¶ 21, ADF admits it did “not impermissibly inquire into

[Plaintiff’s] credit.” ADF denies that it made any “express statements” to Plaintiff

except as stated in ADF’s November 1, 2018 e-mail notice to Plaintiff, which ADF

                                     Answer to Complaint

                                             4
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 5 of 14 Page ID #:50




avers speaks for itself. Except as admitted, ADF denies the allegations contained

in ¶ 21.

      22.    ADF denies the allegations contained in ¶ 22.

      23.    In response to ¶ 23, ADF denies that it made any representation to

Plaintiff except as stated in ADF’s November 1, 2018 e-mail notice to Plaintiff,

which ADF avers speaks for itself.

      24.    ADF denies that it entered into any agreement with Plaintiff and

therefore denies the allegations contained in ¶ 24.

      25.    In response to ¶ 25, ADF denies that it made any representation to

Plaintiff except as stated in ADF’s November 1, 2018 e-mail notice to Plaintiff,

which ADF avers speaks for itself.

      26.    ADF denies the allegations contained in ¶ 26.

      27.    ADF denies the allegations contained in ¶ 27.

      28.    ADF denies the allegations contained in ¶ 28.

      29.    ADF denies the allegations contained in ¶ 29.

      30.    ADF denies the allegations contained in ¶ 30.

      31.    ADF lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in ¶ 31, and on that basis denies the same.

      32.    ADF denies the allegations contained in ¶ 32 and specifically denies

furnishing information to any credit reporting agency concerning Plaintiff.

                                     Answer to Complaint

                                             5
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 6 of 14 Page ID #:51




         33.   ADF denies the allegations contained in ¶ 33.

         34.   ADF denies the allegations contained in ¶ 34.

         35.   ADF denies the allegations contained in ¶ 35, and subparagraphs a.

through c.

         36.   ADF lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in ¶ 36, and on that basis denies the same.

         37.   ADF denies the allegations contained in ¶ 37.

         38.   ADF denies the allegations contained in ¶ 38, and subparagraphs a.

and b.

         39. ADF denies the allegations contained in ¶ 39.

         40.   ADF denies the allegations contained in ¶ 40.

         41.   ADF denies the allegations contained in ¶ 41.

         42.   ADF denies the allegations contained in ¶ 42.

         43.   ADF denies the allegations contained in ¶ 43.

         44.   ADF denies the allegations contained in ¶ 44.

         45.   ADF denies the allegations of misconduct ascribed to it by Plaintiff

and therefore denies the allegations contained in ¶ 45.

         46.   ADF denies the allegations of misconduct ascribed to it by Plaintiff

and therefore denies the allegations contained in ¶ 46.



                                    Answer to Complaint

                                            6
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 7 of 14 Page ID #:52




       47.    ADF lacks knowledge or information sufficient to form a belief about

the truth of the allegations contained in ¶ 47, and on that basis denies the same.

       48.    In response to ¶ 48, ADF admits Plaintiff seeks remedies, but ADF

denies the allegations of misconduct ascribed to it by Plaintiff and denies Plaintiff

is entitled to the requested relief.

       49.    ADF denies the allegations contained in ¶ 49.

      50.     In response to ¶ 50, ADF admits that Plaintiff sought prequalification

for a consumer loan through Credit Karma. Except as admitted, ADF denies the

remaining allegations contained in ¶ 50.

      51.     In response to ¶ 51, ADF admits that Plaintiff sought prequalification

for a consumer loan through Credit Karma. Except as admitted, ADF denies the

remaining allegations contained in ¶ 51.

      52.     In response to ¶ 52, ADF denies that it entered into any agreement

with Plaintiff. ADF avers the passage cited in ¶ 52 is from ADF’s website and

refers to the terms of use of trademarked and copyrighted material.

       53.    ADF denies the allegations contained in ¶ 53, and specifically denies

that it entered into a contract with Plaintiff, or proposed a contract with Plaintiff,

for the sale or lease of consumer goods or services.

       54.    ADF denies the allegations contained in ¶ 54.



                                       Answer to Complaint

                                               7
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 8 of 14 Page ID #:53




      55.   In response to ¶ 55, ADF admits that it will take appropriate and

lawful action necessary to protect its trademarks and copyrights.

      56.   ADF denies the allegations contained in ¶ 56.

      57.   ADF denies the allegations contained in ¶ 57.

                           COUNT I
   CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
                  Cal. Civ. Code § 1785.25(a)

      58.   ADF incorporates its responses to ¶¶ 1-57 as though fully set forth

herein.

      59.   ADF admits the allegations contained in ¶ 59.

      60.   ADF denies the allegations contained in ¶ 60, and specifically denies

furnishing information concerning Plaintiff to any credit reporting agency.

      61.   ADF denies the allegations contained in ¶ 61, and specifically denies

furnishing information concerning Plaintiff to any credit reporting agency.

      62.   ADF denies the allegations contained in ¶ 62.

      63.   ADF denies that Plaintiff is entitled to the damages and other

remedies sought in the Prayer for Relief.

                                COUNT II
                      FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681, ET SEQ.

      64.   ADF incorporates its responses to ¶¶ 1-62 as though fully set forth

herein.

                                   Answer to Complaint

                                            8
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 9 of 14 Page ID #:54




      65.    ADF denies the allegations contained in ¶ 64.

      66.    ADF denies that Plaintiff is entitled to the damages and other

remedies sought in the Prayer for Relief.

                                 COUNT III
                      CAL. CIV. CODE § 1670.8, ET SEQ.

      67.    ADF incorporates its responses to ¶¶ 1-64 as though fully set forth

herein.

      68.    ADF denies the allegations contained in ¶ 66.

      69.    ADF denies the allegations contained in ¶ 67 and avers there is no

“Class.”

      70.    ADF denies the allegations contained in ¶ 68 and avers there is no

“Class.”

      71.    ADF denies that Plaintiff is entitled to the damages and other

remedies sought in the Prayer for Relief.

                                COUNT IV
                           CONSTRUCTIVE FRAUD

      72.    ADF incorporates its responses to ¶¶ 1-68 as though fully set forth

herein.

      73.    ADF avers the allegations contained in ¶ 70 are legal conclusions to

which no response is required. To the extent a response is required, ADF denies

the allegations are accurate concerning the elements of constructive fraud.

                                   Answer to Complaint

                                            9
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 10 of 14 Page ID #:55




       74.    In response to ¶ 71, ADF denies that it made any representation to

 Plaintiff except as stated in ADF’s November 1, 2018 e-mail notice to Plaintiff,

 which ADF avers speaks for itself. Except as admitted, ADF denies the allegations

 contained in ¶ 71.

       75.    In response to ¶ 72, ADF denies that it made any representation to

 Plaintiff except as stated in ADF’s November 1, 2018 e-mail notice to Plaintiff,

 which ADF avers speaks for itself. ADF further admits it performed a soft pull

 credit inquiry in connection with Plaintiff seeking prequalification for a consumer

 loan. Except as admitted, ADF denies the remaining allegations contained in ¶ 72.

       76.    In response to ¶ 73, ADF denies that it made any representation to

 Plaintiff except as stated in ADF’s November 1, 2018 e-mail notice to Plaintiff,

 which ADF avers speaks for itself. ADF further admits it performed a soft pull

 credit inquiry in connection with Plaintiff seeking prequalification for a consumer

 loan. Except as admitted, ADF denies the allegations contained in ¶ 73.

       77.    ADF denies the allegations in ¶ 74, and specifically denies that it

 made any representation to Plaintiff except as stated in ADF’s November 1, 2018

 e-mail notice to Plaintiff, which ADF avers speaks for itself.

       78.    ADF denies the allegation in ¶ 75, and specifically denies that it made

 any representation to Plaintiff except as stated in ADF’s November 1, 2018 e-mail

 notice to Plaintiff, which ADF avers speaks for itself.

                                    Answer to Complaint

                                            10
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 11 of 14 Page ID #:56




       79.    In response to ¶ 76, ADF denies it made “misrepresentations” and

 further denies that it made any representation to Plaintiff except as stated in ADF’s

 November 1, 2018 e-mail notice to Plaintiff, which ADF avers speaks for itself.

       80.    ADF denies that it made “misrepresentations” and further denies the

 remaining allegations contained in ¶ 77 of the Complaint.

       81.    ADF denies the allegations contained in ¶ 78 of the Complaint.

       82.    ADF denies that Plaintiff is entitled to the damages and other

 remedies sought in the Prayer for Relief.

                               COUNT V
                       UNFAIR COMPETITION LAW
                 CAL. BUS. & PROF. CODE § 17200, ET SEQ.

       83.    ADF incorporates its responses to ¶¶ 1-78 as though fully set forth

 herein.

       84.    ADF avers the allegations contained in ¶ 80 are legal conclusions to

 which no response is required. To the extent a response is required, ADF denies

 Plaintiff’s summary of the law is accurate or complete.

       85.    ADF avers the allegations contained in ¶ 81 are legal conclusions to

 which no response is required. To the extent a response is required, ADF denies

 Plaintiff’s summary of the law is complete.

       86.    ADF denies the allegations contained in ¶ 82 of the Complaint.



                                    Answer to Complaint

                                             11
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 12 of 14 Page ID #:57




       87.    ADF denies the allegations of misconduct ascribed to it by Plaintiff

 and therefore denies the allegations contained in ¶ 83.

       88.    ADF denies the allegations of misconduct ascribed to it by Plaintiff,

 denies the allegations of harm to Plaintiff, and therefore denies the allegations

 contained in ¶ 84.

       89.    ADF denies the allegations contained in ¶ 85 of the Complaint.

       90.    ADF avers the allegations contained in ¶ 86 are legal conclusions to

 which no response is required. To the extent a response is required, ADF denies

 Plaintiff’s summary of the law is complete or accurate.

       91.    ADF denies the allegations of misconduct ascribed to it by Plaintiff,

 denies the allegations of harm to Plaintiff, and therefore denies the allegations

 contained in ¶ 87.

       92.    ADF denies the allegations contained in ¶ 88 of the Complaint.

       93.    ADF avers the allegations contained in ¶ 89 are legal conclusions to

 which no response is required. To the extent a response is required, ADF denies

 Plaintiff’s summary of the law is complete or accurate.

       94.    ADF denies the allegations contained in ¶ 90 of the Complaint.

       95.    ADF denies the allegations contained in ¶ 91 of the Complaint.

       96.    ADF denies the allegations of misconduct ascribed to it by Plaintiff

 and therefore denies the allegations contained in ¶ 92.

                                    Answer to Complaint

                                            12
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 13 of 14 Page ID #:58




       97.       ADF denies the allegations contained in ¶ 93 of the Complaint.

       98.       ADF denies that Plaintiff is entitled to the damages and other

 remedies sought in the Prayer for Relief.

                              AFFIRMATIVE DEFENSES

                          FIRST AFFIRMATIVE DEFENSE

       ADF alleges plaintiff’s Complaint should be dismissed because the various

 causes of action fail to state claims upon which relief can be granted.

                         SECOND AFFIRMATIVE DEFENSE

       ADF alleges, pursuant to 15 U.S.C. § 1681b(a)(3)(A), that it had a

 permissible purpose to obtain Plaintiff’s consumer report.

                          THIRD AFFIRMATIVE DEFENSE

       ADF alleges that Plaintiff lacks standing to pursue a claim under the Unfair

 Competition Law because he has not lost money or property as a result of ADF’s

 conduct. Cal. Bus. & Prof. Code § 17204.

                         FOURTH AFFIRMATIVE DEFENSE

       ADF alleges, plaintiff consented to and/or invited the conduct for which he

 seeks relief.

       WHEREFORE, ADF respectfully requests that:

       1.        Plaintiff take nothing by way of his Complaint;

       2.        Judgment of dismissal be entered in favor of ADF;

                                      Answer to Complaint

                                              13
Case 2:19-cv-01126-PSG-AS Document 9 Filed 02/21/19 Page 14 of 14 Page ID #:59




       3.    ADF be awarded costs and attorney’s fees it has incurred in defending

             this lawsuit.

       4.    ADF be granted such other and further relief as the Court deems just

             and proper.

 Dated: 2/21/19                SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.

                               /s/Debbie P. Kirkpatrick
                               Debbie P. Kirkpatrick
                               Attorneys for Defendant
                               ADF of California, LLC
                               dba Personify Financial




                                  Answer to Complaint

                                          14
